                                                                           ,,
                                                                            !    \ fSDC SDNY
                                                                            -I   OOCl'M ENT
                                                                             1
                                                                                 ELECTRONICALLY FILF
 UNITED STATES DISTRICT COURT                                                    DOC#:             ,
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- X
                                                                                               2/f /2   0
                                                                                 DATE FILED: I 2. r 0 2 .

 WA VETECH GLOBAL, INC., et al. ,                                    ORDER ON MOTION TO
                                                                     DISMISS
                                         Plaintiffs,
                                                                     19 Civ. 6485 (AKH)
             -against-

 SPECTRUM GLOBAL SOLUTIONS, INC. ,

                                         Defendant.

 --------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S .D.J.:

                 On February 11 , 2020, I held oral argument on Defendant' s motion to dismiss the

amended complaint. For the reasons stated on the record at oral argument, Defendant' s motion

to dismiss is granted. The Clerk is directed to terminate the open motion (ECF No. 36), mark the

case closed, and tax costs.

                 SO ORDERED.

Dated:           New York, New York
                 February 12, 2020                              ~-~  ALV K~             RSTEIN
                                                                     United States District Judge




                                                         1
